Case 1:17-cr-00172-DDD-JPM Document 531 Filed 10/26/20 Page 1 of 5 PagelID #: 3056

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA
ALEXANDRIA DIVISION
UNITED STATES OF AMERICA CASE NO. 1:17-CR-00172-05
VERSUS JUDGE DRELL
DEWAINE RAYE HAYES (05) MAGISTRATE JUDGE PEREZ-MONTES
RULING AND ORDER

Before the court is Dewaine Raye Hayes’ “Pro Se Motion for Sentence Reduction under
the Compassionate Release Statute, 18 U.S.C. §3582(c)(1)(A)@), as Amended by the First Step
Act.” (Doc. 522).

On June 29, 2017, Dewaine Raye Hayes (““Hayes’’) and nine codefendants were indicted
on six counts of drug related crimes. (Doc. 1). Hayes was faced a single count of conspiracy to
distribute, possess with intent to distribute methamphetamine with forfeiture allegations in
violation of 21 U.S.C. §841(a)(1) and §846 as set forth in count 1. (Id.). On November 21, 2018,
Hayes entered a plea of guilty to that single count and on May 31, 2019, Hayes was sentenced to
a 120 months term of imprisonment with credit for time served in the custody of the U.S. Marshals
beginning July 12, 2017. (Docs. 354 and 473). Hayes is currently serving his sentence at FCI
Talladega, in Talladega, Alabama.

Hayes filed the instant motion for compassionate release on August 25, 2020, arguing he
is entitled to relief because of (1) “the ‘extraordinary and compelling reasons’ confronting the
Federal Bureau of Prisons (“FBOP’) as a result of the COVID-19 disaster and its likely pervasive
and deadly impact at the Talladega prison complex (‘FCI Talladega’)” and (2) his “heightened risk
of complication due to his gender and health...because he is a man who suffers from high blood

pressure and diabetes.” (Doc. 522, p.1-2).

 
Case 1:17-cr-00172-DDD-JPM Document 531 Filed 10/26/20 Page 2 of 5 PagelID #: 3057

Motions for sentence reduction under Section 3582(c)(1)(A), most often referred to as
compassionate release motions, may be filed at the inmate’s request by the Bureau of Prisons
(“BOP”) or by the inmate himself after exhaustion of his administrative remedies. The exhaustion
requirement for motions filed directly by the inmate is mandatory and a jurisdictional prerequisite
in this court. Ross v. Blake, 136 S.Ct. 1850 (2016); United States v. Chambliss, 948 F.3d 691,
692-93 (5" Cir. 2020). Section 3582(c)(1)(A) provides that prisoners may: (1) file a motion with
the court after fully exhausting all administrative rights to appeal the BOP’s decision not to file a
motion for compassionate release, or (2) file a motion with the court after requesting release when
there has been a lapse of thirty (30) or more days from the receipt of such request by the warden
of the Defendant’s facility, whichever is earlier. 18 U.S.C. §3582(c)(1)(A).

Hayes contends “this court may waive further exhaustion of administrative remedies under
18 U.S.C. §3582(c)(1)(A) because of the urgent risk of fatal infection....” (Doc. 522-1, p.18).
Such is not the case. The Fifth Circuit recently held in United States v. Franco, 973 F.3d 465, 468
(5 Cir.2020) that:

The statute’s requirement that a defendant file a request with the BOP before filing
a motion in federal court is a nonjurisdictional claim-processing rule.

The statute’s language is mandatory. Congress has commanded that a “court may

not modify a term of imprisonment” if a defendant has not filed a request with the

BOP. This rule “seek[s] to promote the orderly process of litigation by requiring

that the parties take certain procedural steps at certain specified times.”
Id. (internal citations excluded). Thus, we cannot rely simply upon Hayes’ “good faith effort”
made to exhaust his administrative remedies. Hayes must show that he has in fact exhausted for

this court to retain jurisdiction and rule on the matter. As he has failed to make such a showing,

the motion is denied for lack of jurisdiction.

 
Case 1:17-cr-00172-DDD-JPM Document 531 Filed 10/26/20 Page 3 of 5 PagelD #: 3058

Even if the court possessed jurisdiction, the motion would be denied as Hayes has
not demonstrated that “extraordinary and compelling reasons” warrant a sentence reduction. “‘[A]
judgment of conviction that includes [a sentence of imprisonment] constitutes a final judgment’
and may not be modified by a district court except in limited circumstances.” As set forth in
Section 3582(b), these circumstances are: (1) upon a motion for sentence reduction under 18
U.S.C. §3582(c)(1)(A); (2) in the manner and to the extent provided for in Fed. R. Crim. P. 35;
and, (3) where a sentence was imposed based on a sentencing guideline range that has since been
retroactively lowered. 18 U.S.C. §3582(b); Dillon v. United States, 560 U.S. 817 (2010).

Despite Hayes’ contention that he is entitled to a reduction in his sentence, the law and
evidence before the court indicate otherwise. Application note | of the United States Sentencing
Guidelines §1B1.13 sets forth what may constitute “extraordinary and compelling” circumstances
that would permit a court to grant relief under §3582(c)(1)(A):

(A) Medical Condition of the Defendant.-

(i) The defendant is suffering from a terminal illness (i.e. a serious and

advanced illness with an end of lift trajectory). A specific prognosis
of life expectancy (i.e. a probability of death within a specific time
period) is not required. Examples include metastatic solid-tumor
cancer, amyotrophic lateral sclerosis (ALS), end-stage organ

disease, and advanced dementia.

(ii) The defendant is —
(1) suffering from a serious physical or mental condition,

(II) _ suffering from a serious functional or cognitive impairment,
or

(III) experiencing deteriorating physical or mental health because
of the aging process,

that substantially diminishes the ability of the defendant to provide
self-care within the environment of a correctional facility and from
which he or she is not expected to recover.

 
Case 1:17-cr-00172-DDD-JPM Document 531 Filed 10/26/20 Page 4 of 5 PagelID #: 3059

(B) Age of the Defendant. — The defendant (i) is at least 65 years old; (ii) is
experiencing a serious deterioration in physical or mental health because of
the aging process; and (iii) has served at least 10 years or 75 percent of his
or her term of imprisonment, whichever is less.

(C) Family Circumstances. —

(i) The death or incapacitation of the caregiver of the defendant’s minor
child or children.

(ii) | The incapacitation of the defendant’s spouse or registered partner
when the defendant would be the only caregiver for the spouse of
registered partner.

(D) Other Reasons. — As determined by the Director of the Bureau of Prisons,

there exists in the defendant’s case an extraordinary and compelling reason
other than, or in combination with the reasons described in subdivision (A)
through (C).

“In general, the defendant has the burden to show circumstances meeting the test for
compassionate release.” United States v. Stowe, Crim. Act. No. H-11-803(1), 2019 4673725 at
*2 (S.D. Tex. Sept. 25, 2019); United States v. Jones, 836 F.3d 896, 899 (8" Cir.2016) (the movant
bears the burden of proving he is entitled to a sentence reduction). Hayes has not provided medical
records nor anything but his self-serving statements that he suffers from high blood pressure and
diabetes. Even if we were to take him at his word, there is nothing stated which indicates either
of his conditions is not adequately controlled by BOP medical staff. “The court cannot release
every prisoner at risk of contracting COVID-19 because the Court would then be obligated to
release every prisoner.” United States v. Dodge, No. 17-323-01, 2020 WL 3668765, at *6 (W.D.
La. July 6, 2020). Without proof that his underlying conditions present “extraordinary and

compelling reasons” for a sentence reduction, he motion would be denied.

In light of the foregoing, it is hereby

 
Case 1:17-cr-00172-DDD-JPM Document 531 Filed 10/26/20 Page 5 of 5 PagelD #: 3060

ORDERED that Dewaine Raye Hayes’ “Pro Se Motion for Sentence Reduction under the
Compassionate Release Statute, 18 U.S.C. §3582(c)(1)(A)(i), as Amended by the First Step Act”

(Doc. 522) is DENIED.
-~O—

THUS DONE AND SIGNED this 2 Léay of October 2020, at Alexandria, Louisiana.

DEE D. DRELL, JUDGE .
UNITED STATES DISTRICT COURT

 

 
